Title: To John Adams from Richard Henry Lee, 29 October 1778
From: Lee, Richard Henry
To: Adams, John


     
      My dear Sir
      Philadelphia Octr. 29. 1778
     
     I am exceedingly happy to hear of your safe arrival, and I hope agreeable accommodation at Paris. At first, I doubt not, the splendid gaity of a magnificent Court, accorded not so well with the temperate manners of a sober Republican. But use reconciles most things. It may soon happen that you be desired to visit Holland, where I believe they yet retain much of that simplicity of manners which first raised that people to greatness. Our finances want the support of a Loan in Europe. 81,500,000 of dollars with increasing demands as depreciation advances with emission, cannot be cured by the slow working of Taxes. The latter is, I believe deeply gone into by all the States.
     I have seen your letter to our common friend Mr. S. Adams, and do most thoroughly accord with you in sentiments. The battle of Monmouth in June last, and the subsequent arrival of Count d’Esteing has kept our enemies in pretty close quarters this Campaign at N. York. The better opinion is, that they mean shortly to abandon that City. But where they intend next we are at a loss to guess. Indeed they have such a choice of difficulties, that it is not an easy matter for themselves to determine what course they shall steer. Never did Men cut a more ridiculous figure than the British Commissioners have done here. There last effort is a formal application to each State, and to all the people in each, by a Manifesto sent in Flags of Truce. We consider this as a prostitution of the Flag, and have recommended the seizure and imprisonment of the people, and the publication of their Manifesto. In some instances, the Sea has saved us the trouble by previously swallowing up these silly Missives. I shall be at all times extremely glad to hear from you, being very sincerely dear Sir your affectionate friend
     
      Richard Henry Lee
     
    